                               Case 8:19-cv-00810-DOC-JDE Document 122 Filed 05/18/20 Page 1 of 4 Page ID #:857



                                1 KAZEROUNI LAW GROUP, APC
                                2 Jason A. Ibey, Esq. (SBN: 284607)
                                  jason@kazlg.com
                                3 321 N Mall Drive, Suite R108
                                4 St. George, Utah 84790
                                  Costa Mesa, CA 92626
                                5 Telephone: (800) 400-6808
                                6 Facsimile: (800) 520-5523
                                7 Attorneys for Plaintiff
                                8
                                9
                               10                         UNITED STATES DISTRICT COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA
                               11
                                    PETER ALBRECHT, Individually
                               12   And On Behalf of All Others
                                                                                 Case No.: 8:19-cv-00810-DOC-JDE
KAZEROUNI LAW GROUP, APC




                               13   Similarly Situated,
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14                         Plaintiff,              JOINT STIPULATION TO DISMISS
                                           v.                                     ACTION
                               15
                                    NATIONAL BANCORP
                               16                                                 Judge: Hon. David O. Carter
                                    HOLDINGS, INC. d/b/a THE
                               17   FEDERAL SAVINGS BANK, and
                                    FDE MARKETING GROUP, LLC,
                               18
                               19                Defendants.
                               20   NATIONAL BANCORP                             [Filed concurrently with Proposed Order]
                                    HOLDINGS, INC. d/b/a THE
                               21   FEDERAL SAVINGS BANK,
                               22
                                                  Third-party Plaintiff,
                               23          v.
                               24
                                    BEST RATE HOLDINGS, LLC,
                               25   d/b/a BEST RATE REFERRALS,
                               26   and FDE MARKETING GROUP,
                                    LLC,
                               27
                               28               Third-party Defendants.
                                    Case # 8:19-cv-00810-DOC-JDE               1 of 4             Albrecht v. Federal Savings Bank
                                                                   JOINT STIPULATION TO DISMISS
                               Case 8:19-cv-00810-DOC-JDE Document 122 Filed 05/18/20 Page 2 of 4 Page ID #:858



                                1   FDE MARKETING GROUP, LLC,
                                2
                                                 Third-Party Plaintiff,
                                3          v.
                                4
                                    BEST RATE HOLDINGS, LLC,
                                5   d/b/a BEST RATE REFERRALS;
                                6   ADMK AGENCY, LLC, a Wyoming
                                    limited liability company,
                                7
                                8                 Third-Party Defendants.
                                9
                               10
                                                                    JOINT STIPULATION
                               11
                                           IT IS HEREBY STIPULATED by and between the parties, Plaintiff Peter
                               12
                                    Albrecht (“Plaintiff”), Defendant and Third-Party Plaintiff, National Bancorp
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                    Holdings, Inc. d/b/a The Federal Savings Bank (“TFSB”), and Defendant, Third-
                               14
                                    Party Plaintiff, and Third-Party Defendant FDE Marketing Group, LLC (“FDE”),
                               15
                                    through their respective attorneys of record, as follows:
                               16
                               17          1. Plaintiff’s individual claims against TFSB and FDE may be dismissed

                               18               with prejudice, and the claims of the putative class members may be

                               19               dismissed against TFSB and FDE without prejudice.

                               20          2. TFSB’s crossclaims / third-party claims against FDE are dismissed with
                               21               prejudice to the extent they relate to Plaintiff Peter Albrecht’s claim and
                               22               without prejudice to the extent they related to the claims of the putative
                               23               class members.
                               24
                                           3. FDE’s claims against ADMK LLC are dismissed with prejudice to the
                               25
                                                extent they relate to Plaintiff Peter Albrecht’s claim and without
                               26
                                                prejudice to the extent they related to the claims of the putative class
                               27
                                                members.
                               28
                                    Case # 8:19-cv-00810-DOC-JDE               2 of 4             Albrecht v. Federal Savings Bank
                                                                   JOINT STIPULATION TO DISMISS
                               Case 8:19-cv-00810-DOC-JDE Document 122 Filed 05/18/20 Page 3 of 4 Page ID #:859



                                1          IT IS SO STIPULATED.

                                2 DATED:          May 18, 2020            KAZEROUNI LAW GROUP, APC
                                3                                             By: /s/ Jason A. Ibey_____
                                                                                     Jason A. Ibey, Esq.
                                4
                                                                                     jason@kazlg.com
                                5                                             Attorneys for Plaintiff, Peter Albrecht
                                6
                                7
                                8
                                9 DATED:          May 18, 2020            OFFIT KURMAN, P.A.
                               10                                             By: /s/ John J. Allegretto_____
                               11                                                     John J. Allegretto, Esq.
                                                                                      Pro Hac Vice
                               12                                                     1801 Market Stree
KAZEROUNI LAW GROUP, APC




                               13                                                     Suite 2300
 245 FISCHER AVENUE, UNIT D1




                                                                                      Philadelphia, PA 19103
    COSTA MESA, CA 92626




                               14                                                     JAllergretto@offitkurman.com
                               15                                                     Phone: 267-338-1336
                                                                                      Fax: 267-338-1335
                               16                                             Attorneys for Defendant, National Bankcorp
                               17                                             Holdings, Inc.

                               18
                                    DATED:        May 18, 2020            CARLTON FIELDS
                               19
                                                                              By: /s/ Aaron S. Weiss______
                               20
                                                                                      Aaron S. Weiss, Esq.
                               21                                                     (pro hac vice)
                                                                                      100 S.E. Second Street, Suite 4200
                               22
                                                                                      Miami, FL 33131-2113
                               23                                                     aweiss@carltonfields.com
                                                                                      Phone: 305-530-0050
                               24
                                                                                      Fax: 305-530-0055
                               25                                             Attorneys for Defendant, FDE Marketing
                                                                              Group, LLC
                               26
                               27
                               28
                                    Case # 8:19-cv-00810-DOC-JDE               3 of 4             Albrecht v. Federal Savings Bank
                                                                   JOINT STIPULATION TO DISMISS
                               Case 8:19-cv-00810-DOC-JDE Document 122 Filed 05/18/20 Page 4 of 4 Page ID #:860



                                1                                  SIGNATURE CERTIFICATION
                                2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                                3 Policies and Procedures Manual, I hereby certify that the content of this document
                                4 is acceptable to counsel for TFSB and counsel for FDE, and that I have obtained
                                5 John J. Allegretto and Aaron S. Weiss’s authorization to fix their electronic
                                6 signatures to this document.
                                7                                              By: /s/ Jason A. Ibey______
                                8                                                     Jason A. Ibey, Esq.
                                9
                               10
                               11
                               12
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                    Case # 8:19-cv-00810-DOC-JDE                4 of 4             Albrecht v. Federal Savings Bank
                                                                    JOINT STIPULATION TO DISMISS
